MEMO ENDORSED

                      11 BROADWAY, SUITE 715       NEW YORK, NEW YORK 10004
                             Tel. (212) 344-5180   www.criminal-defense.nyc
MATTHEW J. GALLUZZO                                                                ERIC M. ARNONE

                                                                       January 27, 2020
     The Hon. Valerie E. Caproni
     District Court Judge                                                USDC SDNY
     United States District Court, Southern District of New York         DOCUMENT
     VIA ECF                                                             ELECTRONICALLY FILED
                                                                         DOC #:
                                                                         DATE FILED: 1/28/2020
           Re:    United States v. Leon Smalls, 19-cr-166 (VEC)

     Dear Judge Caproni,

            I represent the defendant in the above-captioned matter. I write to respectfully
     request a postponement of my client’s sentencing. Specifically, we are asking for an
     additional month or six weeks. I have conferred with my counterpart at the
     government and she has no objection to this request.

            The defense makes this request primarily because it is awaiting the production
     of certain records from various New York government agencies that it believes may
     be relevant to its sentencing submission. The defense is unsure as to when it will
     receive the records but expects that the requested adjournment will be sufficient.
     Notably, two of defendant’s co-defendants are scheduled to be sentenced in this
     matter on April 15. Defendant has been detained since his arrest and is currently at
     MCC-New York.
                                            Most sincerely,

                                               __________/s/_______________________
                                               Matthew J. Galluzzo, Esq.
                                               GALLUZZO & ARNONE LLP
                                               11 Broadway Suite 715
                                               New York, New York 10004
                      11 BROADWAY, SUITE 715       NEW YORK, NEW YORK 10004
                             Tel. (212) 344-5180   www.criminal-defense.nyc
MATTHEW J. GALLUZZO                                                                     ERIC M. ARNONE




                                                   Application GRANTED. Sentencing for Mr.
     CC:                                           Smalls is rescheduled for March 26, 2020, at 2:00
     AUSA Jamie Bagliebter                         p.m. The parties' sentencing submissions are due
     VIA EMAIL AND ECF                             no later than March 12, 2020.
                                                   SO ORDERED.



                                                                               1/28/2020
                                                   HON. VALERIE CAPRONI
                                                   UNITED STATES DISTRICT JUDGE
